Title: To Benjamin Franklin from Jean de Neufville & fils, 24 October 1782
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Sir
Amsterdam 24th October 1782
Not being honour’d with any of yr. Excellency’s Letters since the 1st. of July when we dated our last respects to you, the Subject of the present will be only on 4 small Continental bills remitted us here by our friend Wm. Foster Esqr. of Boston and Wch our Banker Sir John Lambert return’d us for want of their being endorss’d by R R Livingston Esqr. to whose order they are made pble. for 18 Dollrs. each, on observing the same to Mr. Foster, he thought proper to lay before your Excellcy. the reason for it, Which you will find by the enclosed which he desired us to forward, adding further that he being possessed of the other Setts he is Willing to give his guarantee, that none of the same shall be presented for payment. It were we Suppose Needless to Offer our own guarantee as an additionl. Security otherway that for our part we shall act therein as may be deem’d Necessary. Being With great respect your Excellency Most Obedt. Humble Servants
John DE Neufville Son.

PS May we be permitted to enclose a letter for His Excy. Mr. adams just rec’d from petersburg
His Excellency Doctr. Franklin— Minister plenipotentiary for the United States of America, at the Court of Versailles

